Simmons, C. J.

1. Under the facts disclosed by the record it does: not appear that any error was committed in allowing the claimant to withdraw -her admission, made at the beginning of the trial, that the defendant in execution was in possession of the-property in dispute at the time of the levy. Irwin et al. v. McKnight, 76 Ga. 670, 673.
2. The evidence warranted the verdict, and there was no error in ■denying a new trial. Judgment affirmed.
levy and claim. Before Judge Smith. Dodge superior-court. March term, 1896.
1Smith <& 'Okments and E. Herrman, for plaintiffs.
DeLacy <& Bishop, for claimant.